Title: From Benjamin Franklin to the Duchesse de Deux-Ponts, [after 26 June 1779]
From: Franklin, Benjamin
To: Deux-Ponts, Marianne Camasse, comtesse de Forbach


[after June 26, 1779]
I received my dear Friend’s kind Present of the Scissors, which are exactly what I wanted, & besides their Usefulness to me have a great additional Value by the Hand from which they came. It is true that I can now neither walk abroad nor write at home without having something that may remind me of your Goodness towards me; you might have added, that I can neither play at Chess nor drink Tea without the same Sensation: but these had slipt your Memory. There are People who forget the Benefits they receive, Made [Madame] de Forbach only those she bestows.— But the Impression you have made on my Mind as one of the best, wisest & most amiable Women I ever met with, renders every other means to make me think of you unnecessary.— My best Wishes will attend you to Germany, & wherever else you may happen to be, being with the sincerest Esteem & Respect, (will you permit me to add Affection) Your most obliged & obedient humble Servant.
 
Notation: Franklin rough copy of letter to Mme. de Forbach
